Case 20-41308   Doc 346-1     Filed 04/17/20 Entered 04/17/20 17:35:46   Declaration
                            of Barry Klinckhardt Pg 1 of 3




                                  EXHIBIT A

                                  Declaration
Case 20-41308      Doc 346-1     Filed 04/17/20 Entered 04/17/20 17:35:46             Declaration
                               of Barry Klinckhardt Pg 2 of 3


                 UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION
In re:                            )    Chapter 11
FORESIGHT ENERGY LP, et al.,      )    Case No. 20-41308-659
                                  )
               Debtors.           )    (Jointly Administered)
                                  )


 DECLARATION OF BARRY KLINCKHARDT IN SUPPORT OF APPLICATION TO
 RETAIN AND EMPLOY AFFINITY LAW GROUP, LLC AS LOCAL COUNSEL TO
        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

      I, Barry Klinckhardt, hereby declare (the “Declaration”) pursuant to 28 U.S.C. § 1746,

that the following statements are true and correct, to the best of my knowledge and belief, after

due inquiry as described herein.

      1.      John Fabick Tractor Company/ Fabick Mining, Inc. (“Fabick”) is a member of the

Official Committee of Unsecured Creditors of Foresight Energy LP, et al., (the “Committee”) in

the above-referenced chapter 11 cases and, as the designated representative of Fabick, I serve as

Chair of the Committee. In conjunction with the other members of the Committee, I have

oversight over the legal costs associated with the Committee’s professionals. I am authorized to

submit this Declaration in support of the Application for Entry of an Order Authorizing the

Retention and Employment of Affinity Law Group, LLC (“Affinity”) as Local Counsel to the

Official Committee of Unsecured Creditors of Debtors Foresight Energy LP, et al.

      2.      The Committee consulted with Whiteford, Taylor & Preston, LLP, primary

counsel to the Committee, and various other parties in selecting its local counsel in these

cases. After due deliberation, the Committee selected Affinity because of its extensive

bankruptcy and coal industry Chapter 11 Bankruptcy Case experience, including in Arch

Coal, Peabody Energy and Armstrong Energy. When deciding whom to hire as local
Case 20-41308   Doc 346-1     Filed 04/17/20 Entered 04/17/20 17:35:46   Declaration
                            of Barry Klinckhardt Pg 3 of 3
